Title: Beriah Norton to John Adams, 27 Nov. 1786
From: Norton, Beriah
To: Adams, John


          
            
              Sir
            
            

              Oxford Street 393

              Nor. 27
            
          

          With the most respectfull deference purmit me to return your
            Excellency my most unfained thanks for your kind and generous assistence to my once more
            injoying that Valuable jual calld, liberty, and at the Same
            time to assure you that it is out of the power of language to express how much my mind
            is distresst on apperahending that you Sir have received such representation with
            respect to my Conduct as has a tendency of lessining my Character in the mind of that
            man which of all other on earth I wish it to stand fare, no man Can wist to Conduct
            themselves So as to desarve a fare Character more than my Self, nor no won more hurt in
            beliaving that any thing either real or supposed has taken place that has a tendency to
            enger it. I should have waited on you my Self if I thought the present State of my mind
            Could have supported me with decency to Converce with you, or your most Amiable Lady, I
            beg Sir that you will Susspend makeing up any opinion of my past Conduct till I may have
            the honor of Speaking with you in–person. I beg you will let me know by the Bearer when
            I may have Call on you So as to find you least ingaged in Company &
            that I may have your advise in Some matters of Consequence
          I remane your Excely most faithfull
            & most humr Sert,
          
            
              Beriah Norton
            
          
        